DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with June 29, 2021 on LANCE G. WIMMER (Reg. No. 71,156).
The application has been amended as follows (please refer to amendments filed 01/27/2021): 
	In claim 12, line 1, please insert after “device,” “comprising:
	A processor,
	Memory, storing instruction that when executed by the processor, cause the   electronic device to:

Allowable Subject Matter
3.	Claims 1-8, 10-16 and 18-22 are allowed in view of Applicant’s Amendments/Remarks and Terminal Disclaimer (filed 06/16/2021). Particularly, the prior art of record fails to disclose or fairly suggest a non-transitory, machine readable medium, an electronic device or a method for updating  performance node of specific settings associated with audio/visual performance node …and the feature of “…an update to the one or more specific settings based upon the modification to cause the A/V performance node to present the digital content according to the one or more specific settings that are updated in a storage of the central content source; and in response to providing the update, confirm the modification is implemented by receipt of: a confirmation originating from the A/V performance node when the modification pertains to a setting implemented by the A/V performance node; and otherwise, a confirmation originating from the central content source when the modification pertains to a setting implemented by the central content source.” as generally recited in combination with other features of all the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                                      



ANNAN Q. SHANG